NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        MAY 11 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No. 15-50449

                Plaintiff-Appellee,              D.C. No. 8:15-cr-00005-JVS

 v.
                                                 MEMORANDUM*
JOSE PENA-TRUJILLO, a.k.a. Jose Pena,
a.k.a. Jose Pena Portillo, a.k.a. Jose Pena
Trujillo

                Defendant-Appellant.

                    Appeal from the United States District Court
                       for the Central District of California
                     James V. Selna, District Judge, Presiding

                              Submitted May 8, 2017**

Before:      REINHARDT, LEAVY, and NGUYEN, Circuit Judges.

      Jose Pena-Trujillo appeals from the district court’s judgment and challenges

the 46-month sentence imposed following his guilty-plea conviction for being an

illegal alien found in the United States following deportation, in violation of 8



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Pena-Trujillo contends that the district court violated Federal Rule of

Criminal Procedure 32(i)(3)(B) by failing to resolve a dispute regarding whether he

was on parole when he committed the instant offense and was thus subject to two

criminal history points under U.S.S.G. § 4A1.1(d). We review de novo the district

court’s compliance with Rule 32. See United States v. Carter, 219 F.3d 863, 866

(9th Cir. 2000). The district court expressly determined that Pena-Trujillo had

been on parole when he unlawfully reentered. Accordingly, the district court

satisfied the requirements of Rule 32. See Fed. R. Crim. P. 32(i)(3)(B). Moreover,

the district court properly relied on the presentence report in making its

determination. See United States v. Marin-Cuevas, 147 F.3d 889, 895 (9th Cir.

1998) (district court may accept the presentence report as reliable evidence where

the probation officer who prepared the report obtained the information from “a

reliable source…had no reason to prevaricate”).

      AFFIRMED.




                                          2                                     15-50449